DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/22/2021 has been entered. Claims 1-14 remain pending in the application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Bondura on 06/08/2021.

The application has been amended as follows: 

In the claims:

1. A method to reduce noise and vibration generated by joint structure configuration between a first blade segment and a second blade segment of a jointed wind turbine rotor blade, the first and second blade segments each comprising a shell member, the method comprising:
measuring an load-condition offset at a chord-wise joint line between the shell members of the first and second blade segments at a load condition on the jointed wind turbine load-condition offset comprising a displacement between the first and second blade segments measured at the chord-wise joint line, wherein the load-condition offset is any one or combination of a sideway displacement generated by a flap-wise force, a twist displacement generated by a twist-wise force, or a vertical displacement generated by a yawl force acting on the first blade segment;
defining a modified configuration of the joint structure at a no-load condition on the wind turbine rotor blade that compensates at least partially for the load-condition offset at the load condition;
connecting the first and second blade segments with the modified configuration of the joint structure; and
wherein at the load condition, the modified configuration of the joint structure at least partially reduces the load-condition offset between the shell members of the first and second blade segments.
7. The method of claim 1, wherein the load condition is load when approaching rated output speed of a wind turbine on which the jointed wind turbine rotor blade is used, and the load-condition offset is an average of the load-condition offset at the load condition.
8. The method of claim 1, wherein the load-condition offset is determined via computer modeling of the jointed wind turbine blade at the load condition.



 Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 were previously allowed in the Non-Final Office Action dated 12/21/2020.

In the closest prior art, Elkin (U.S. Pre-Grant Publication No. 2014/0322013) discloses a jointed wind turbine rotor blade, comprising: a first blade segment (62; figure 11) and a second blade segment (64) extending in opposite directions from a chord-wise joint line (at caps 68 and 70; figure 11), each of the blade segments having a pressure side shell member and a suction side shell member (58, 60); a joint structure (40, 110) between the first blade segment and the second blade segment (62, 64); and the joint structure comprising a counter offset at a no-load condition on the jointed wind turbine rotor blade that compensates for one or more of a flap-wise offset, a twist-wise offset, or a yawl-wise offset at a load condition (pivot limiter 110 is pivotable and is at an offset from ends 122 or the centerline when there is no load condition; figure 12); wherein the joint structure reduces noise and vibration generated by the jointed wind turbine rotor blade at the load condition (blade support 40 providing aerodynamically stable airfoil; paragraph [0063]). However, Elkin’s counter offset is not a displacement between the first blade segment and the second blade segment at the chord-wise joint having a magnitude in any one or combination of a sideways direction, vertical direction, or twist direction such that at the load condition, flap-wise, twist-wise, and yawl-wise forces acting on the first and second blade segments reduce the counter offset and bring the first blade segment and the second blade segment into alignment at the chord-wise joint.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745